NO. 12-10-00169-CR

                            IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS
NIJINSKI TWON MURPHY,
APPELLANT                                             '    APPEAL FROM THE 420TH

V.                                                    '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                   '    NACOGDOCHES COUNTY, TEXAS
APPELLEE
                                   MEMORANDUM OPINION
                                       PER CURIAM
             Appellant has filed a motion to dismiss this appeal. The motion is signed by
     Appellant and his counsel. No decision has been delivered in this appeal. Accordingly,
     Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP.
     P. 42.2(a).
     Opinion delivered October 20, 2010.
     Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                        (DO NOT PUBLISH)